Order in so far as it grants an alternative order of mandamus and directs that the issues of fact raised herein be tried in Albany county unanimously affirmed, with ten dollars costs and disbursements. An issue of fact is presented as to whether the duties performed and the position occupied by petitioner were those of an investigator, grade 3. Upon the proof submitted on this issue of fact will depend the determination as to whether or not petitioner is eligible to take a promotion examination for investigator, grade 4. Present — Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ.